Citation Nr: 1110279	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-48 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, psychotic disorder not otherwise specified (NOS), psychosis, psychosis NOS, mood disorder NOS, anxiety disorder, anxiety disorder NOS, bipolar I, panic disorder, and schizoaffective disorder (referred to hereinafter as "acquired psychiatric disorder").

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services

	


WITNESSES AT HEARING ON APPEAL

Appellant and His Son


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  He served in the Republic of Vietnam (RVN) from May 1969 to April or May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  PTSD and anxiety disorder were considered separately therein.

The Board notes, however, that both PTSD and anxiety disorder are psychiatric in nature.  What the RO considered as two issues therefore has been recharacterized into one issue concerning an acquired psychiatric disorder.  This issue also has been expanded to include major depressive disorder, psychotic disorder NOS, psychosis, psychosis NOS, mood disorder NOS, anxiety disorder NOS, bipolar I, panic disorder, and schizoaffective disorder because the Veteran has been diagnosed with them.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that VA must construe a psychiatric claim to include any and all currently diagnosed psychiatric disabilities because a Veteran without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

A statement of the case (SOC) was issued regarding this matter in July 2009.  Thereafter, additional pertinent evidence in the form of VA treatment records, letters from medical professionals treating the Veteran, several lay statements, and a newspaper article and map concerning the RVN was received.  The evidence that was received prior to transfer of records to the Board was not considered in a supplemental statement of the case (SSOC) as is required by 38 C.F.R. § 19.37(a).  None of this evidence, and none of the evidence that was received after transfer of records to the Board, was accompanied by a waiver of the right to have the agency of original jurisdiction (AOJ), which in this case is the RO, consider it in the first instance, as is required by 38 C.F.R. § 20.1304(c).  However, the Board herein reopens the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  This constitutes a grant as to the first issue on appeal.  To the extent that the additional evidence is initially considered by the Board in reaching this determination, there thus is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board herein finds that a remand for further development is needed with respect to the second issue on appeal.  As such, the additional evidence will be considered below before the appeal is returned to the Board.

In May 2010, the Veteran and his son testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO denied service connection for nervous disorder.  This decision was not appealed and it became final.

2.  In an April 1999 rating decision, the RO denied service connection for PTSD, to include any psychiatric disorder.  This decision was not appealed and it became final.

3.  In a June 2004 rating decision, the RO confirmed and continued the previous denial of service connection for PTSD.  This decision was not appealed and it became final.

4.  Most of the evidence received subsequent to the June 2004 rating decision was not considered in any previous adjudication, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The November 1971, April 1999, and June 2004 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  Most of the evidence received since the June 2004 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting the benefit sought with respect to the first issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to this issue, such error was harmless and will not be discussed.

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric disorder.  He contends that this disability was incurred during and is a result of his service, particularly his service in the RVN.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection specifically for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

VA revised 38 C.F.R. § 3.304(f) regarding the second of these requirements effective July 13, 2010.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852, 41,092 (July 13, 2010).  The new 38 C.F.R. § 3.304(f) is applicable even though the Veteran's claim was appealed to the Board before July 13, 2010, because it was not decided by that date.  Id.

Provided that there is no clear and convincing evidence to the contrary, the claimed in-service stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, and the Veteran engaged in "combat with the enemy," his lay testimony alone constitutes credible supporting evidence that a stressor related to combat occurred under both the old and new 38 C.F.R. § 3.304(f).  A Veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264 (2004).  Combat determinations are made on a case-by-case basis.  Id.

The Veteran's lay testimony alone also constitutes credible supporting evidence that a claimed in-service stressor related to "fear of hostile military or terrorist activity" occurred under the new 38 C.F.R. § 3.304(f) provided that there is no clear and convincing evidence to the contrary, the stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, and a VA or VA-contracted psychiatrist or psychologist confirms both that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to it.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the Veteran or others and responded with a psychological or pscyhophysiological state of fear, helplessness, or horror.  Examples of such events or circumstances include:  actual or potential improvised explosive devices; vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft.

If the Veteran did not engage in combat, if he did engage in combat but his claimed in-service stressor is not related to combat, and if his claimed in-service stressor is not related to fear of hostile military or terrorist activity, his lay testimony alone does not constitute credible supporting evidence that the stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Corroboration instead must come from another source.  Id.; see also Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).

In a November 1971 rating decision, the RO denied service connection for nervous disorder because only passive-aggressive personality, which is a constitutional or developmental abnormality and therefore not a disability for VA purposes, had been diagnosed.  Service connection for PTSD including any psychiatric disorder was denied by the RO in an April 1999 rating decision because PTSD had not been diagnosed and major depressive disorder, which had been diagnosed, was not shown by the evidence to have been incurred or aggravated by service.  In a June 2004 rating decision, the RO confirmed and continued the denial of service connection for PTSD because there was no definitive diagnosis of PTSD as well as no evidence adequate to establish the occurrence of an in-service stressor.

The following pertinent evidence was of record as of the June 2004 rating decision:  (i) the Veteran's service treatment records, which document that he was referred for psychiatric evaluation due to increasing hostility precipitating disciplinary actions, the result of which was a diagnosis of situational depression in December 1969, and that he was given a normal psychiatric clinical evaluation at his October 1970 separation examination; (ii) the Veteran's DD-214, which shows that his military occupation specialty was cook and that he had foreign service from May 1969 to April 1970; (iii) the Veteran's service personnel records, which reveal that he served in the RVN with the 4th Battalion, 39th Infantry, 9th Infantry Division from May 1969 to May 1970 and was a cook while there; (iv) a VA examination dated in August 1971, which includes the Veteran's report that his nervousness began during service and continued thereafter as well as a diagnosis of passive aggressive personality; (v) a VA general medical examination dated in November 1998, during which the Veteran reported that he had had psychiatric problems since serving in the RVN and as a result of which a diagnosis of question of PTSD was rendered; (vi) a VA PTSD examination dated in November 1998, at which (1) the Veteran denied ever being injured or wounded in the RVN, (2) the Veteran noted as stressful experiences that Vietnamese tried to steal food he was trucking to soldiers in the field, that he shot one such Vietnamese person in the head, that he assisted in carrying stretchers with severely wounded soldiers from a helicopter landing site, that a soldier was thrown from the convoy vehicle in front of his and severely injured when that vehicle hit a mine, and that mortar attacks and sniper fire were directed against his Fire Bases, and (3) major depressive disorder was diagnosed; (vii) VA treatment records dated as early as February 1971 and as late as January 2004, which reflect (1) that the Veteran denied seeing other people killed, coming under fire, or fearing imminent danger himself in the RVN but also indicated fearing for his life when it became apparent that an artillery bunker would be under attack, (2) that the Veteran reported as stressful experiences that starving Vietnamese children would jump onto the truck he was using to carry food out to soldiers in the field, that he would shoot his gun near the children to scare them away but actually shot at least two, and that he tried to help a wounded soldier in the field by grabbing his arm but the arm came off in his hand, (3)that the Veteran believes the RVN messed up his life, (4) a few actual diagnoses of PTSD and many impressions of PTSD or questionable diagnoses of PTSD, and (5) additional diagnoses of psychotic disorder NOS, psychosis NOS, mood disorder NOS; and (viii) a letter from Dr. F.L. dated in January 1998, which references treatment for severe anxiety and depression and diagnoses of chronic anxiety and probable PTSD.

The Veteran did not appeal the November 1971, April 1999, or June 2004 rating decisions, and as such they became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Subsequent to the June 2004 rating decision, the following pertinent evidence has been associated with the claims file:  (i) a letter from Dr. F.L. dated in January 1998, discussed above; (ii) a photocopy of a "Certificate of Combat Service," which states that the Veteran "served with the 9th Infantry Division in armed conflict against insurgent forces in the" RVN; (iii) newspaper articles regarding the RVN, which documented that Binh-Bien Hoa was hit by enemy rockets; (iv) a map of 9th Infantry Division area of operations in the RVN; (v) an exit interview with Lieutenant Colonel D.S., Commander of the 2nd Battalion, 47th Infantry Division, 9th Infantry Division, which goes over D.S.'s history and basic thoughts on the RVN in the first two pages and thereafter becomes illegible; (vi) VA treatment records dated as early as October 2008 and as late as May 2010,which reveal (1) the Veteran's report of having to take food into the jungle to feed soldiers (2) a few questionable PTSD diagnoses but many more actual diagnoses of PTSD, and (3) additional diagnoses of anxiety disorder NOS, bipolar I, panic disorder, and schizoaffective disorder; (vii) a January 2006 letter from VA medical professional C.M. to the Social Security Administration (SSA), which indicates that the Veteran has PTSD and psychosis and should apply for Social Security Disability Insurance (SSDI) because these disabilities prevent him from being able to work; (viii) letters dated in November 2009 and June 2010 from VA Dr. L.L., in which she reveals that (1) she has diagnosed the Veteran with schizoaffective disorder and PTSD, (2) the Veteran described becoming ill while overseas with the military, and (3) based on his reported, she is of the opinion that his PTSD symptoms result from traumatic experiences in that context; (ix) statements from the Veteran dated in January and February 2009 regarding his in-service stressors, including taking incoming rounds from the enemy, working with mostly Vietnamese at "the outpost," taking rations unprotected into unsecure locations in the field or bush to feed the infantry, guard duty, and many incursions and alerts in "Ben Fouk" or "Ben Foc" from October 1968 through 1969; (x) testimony of the Veteran at the May 2010 Travel Board hearing, during which he related as stressful experiences that he was sent to the RVN without proper training, experienced racial tension there, was assigned to Bien Hoa which was run mostly by Vietnamese and was on red alert every night, got mortared, had to do guard duty, and was responsible for getting food to soldiers in the dangerous jungle; (xi) a statement from the Veteran received in July 2010, in which he reiterated that his stressors included being sent to the RVN with inadequate training, that he spent time at an outpost in "Ben Fuk" with mostly Vietnamese and only 25 other Americans, and that he spent his days there "looking out of a[n] ammo box, in ready position" and was on high alert every night; and (xii) lay statements from A.V. (the Veteran's son), A.D. (the union steward on a project the Veteran worked on), W.M. (the Veteran's friend of 40 years or more), L.M. (the Veteran's former sister-in-law and a registered nurse, including six years in adult psychiatry), and D.B. (the Veteran's sister) received in July 2010, many of which indicate that the Veteran's symptoms started upon his return from the RVN.

The evidence in the above paragraph, with the exception of the January 1998 letter from Dr. F.L., is new in that it was not considered in any previous adjudication.  It also is material.  Although the diagnosis of PTSD was more questioned than actual at the time of the June 2004 rating decision, the evidence now shows that it is more actual than questioned.  The evidence also shows that the diagnoses of major depressive disorder, psychotic disorder NOS, psychosis NOS, and mood disorder NOS established before this rating decision has been accompanied by diagnoses of psychosis, anxiety disorder NOS, bipolar I, panic disorder, and schizoaffective disorder.  It thus relates to the first previously unestablished fact necessary to substantiate the claim.  Several of the in-service stressors recently reported by the Veteran were also reported previously, but some, such as being sent to the RVN lacking proper training, experiencing racial tensions there, being assigned to a facility with mostly Vietnamese, and having guard duty, were reported for the first time.  These additional claimed in-service stressors as well as the "Certificate of Combat Service" relate to whether there is evidence adequate to establish the occurrence of an in-service stressor.  The evidence thus relates to the second previously unestablished facts necessary to substantiate the claim.  

Presumed to be credible at this point pursuant to Justus, the evidence also raises a reasonable possibility of substantiating the claim.  The Veteran has presented support for the fact that he engaged in combat in the form of his "Certificate of Combat Service."  Some of his diagnoses, particularly PTSD, indeed were made only after he described his previous and additional claimed in-service stressors, including those related to combat or a fear of hostile military or terrorist activity.  Dr. L.L. further opined based on the Veteran's report of his in-service stressors that his PTSD symptoms result from his traumatic experiences overseas with the military.  The evidence lastly is neither cumulative nor redundant of that previously considered, as more diagnoses and more claimed in-service stressors are of record now in comparison with before and Dr. L.L. is the first to opine as to a link between such stressors and the Veteran's current psychiatric state.  Accordingly, the 38 C.F.R. § 3.156(a) requirements for the submission of new and material evidence have been satisfied, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

	

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

I.  Notice

VA's duty to notify the Veteran regarding how to substantiate his service connection claim includes informing him of the elements required to establish service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was notified by letters dated in December 2008, February 2009, and March 2009 of the general requirements for establishing service connection for a disability.  However, he was not notified of the requirements for establish service connection specifically for PTSD.  He therefore also was not notified of what constitutes credible supporting evidence that a claimed in-service stressor occurred under the old 38 C.F.R. § 3.304(f) depending on whether or not he engaged in combat and the stressor was related to such combat and under the new 38 C.F.R. § 3.304(f) depending on whether or not the stressor is related to fear of hostile military or terrorist activity.  

As discussed above, the new 38 C.F.R. § 3.304(f) regarding claimed in-service stressors related to fear of hostile military or terrorist activity was implemented in July 2010.  The Veteran filed his claim in December 2008, well before that.  Nevertheless, he has the right to receive notice of the requirements for establishing service connection specifically for PTSD, which includes this new provision, because of its potential effect on his claim.  See Pelegrini, 18 Vet. App. at 112 (holding that while the AOJ did not err in not providing notice that was not mandated at the time, the Veteran has the right to a content complying notice and proper subsequent VA process).  A remand thus is necessary so that this notice may be issued.

II.  Records

VA's duty to assist the Veteran in substantiating his claim includes making reasonable efforts to help him procure pertinent records, whether or not they are in Federal custody.  See 38 U.S.C.A. §§ 5103A(b), (c); 38 C.F.R. §§ 3.159(c)(1), (c)(2), (c)(3).

As noted above, VA medical professional C.M. indicated in a January 2006 letter to the SSA that the Veteran should apply for SSDI because his PTSD and psychosis prevent him from being able to work.  

A review of the claims file does not reveal that any development has been undertaken with respect to SSA records.  It also does not reveal that the Veteran has claimed that he receives SSDI or that he ever applied for SSDI because of his psychiatric state.  However, C.M.'s letter raises the possibility that one or both of these scenarios may be true.  The Veteran therefore should be contacted on remand so that he may provide clarification concerning whether or not potentially relevant SSA records exist.  If he indicates that such records do exist, then attempts must be made pursuant to 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c) to obtain them.  

	

III.  Combat Verification

There is no indication in the Veteran's service records that he engaged in combat in the RVN.  As noted above, both his service personnel records and his DD-214 reveal that he was a cook there.  His DD-214 reflects that he was awarded the Vietnam Service Medal, the National Defense Service Medal, the Army Commendation Medal, and Expert Badges M-14 and M-16, but none of these are listed in VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Section D.13.d as combat decorations from which it can be presumed that he engaged in combat.  His service treatment records further do not reflect that he complained of, sought treatment for, or was diagnosed with any combat-related injuries.  

However, the record has been supplemented by the above-mentioned photocopied "Certificate of Combat Service" submitted by the Veteran.  This certificate, like the medals and badges listed on his DD-214, is not considered a combat decoration from which it can be presumed that he engaged in combat pursuant to Part IV, Subpart ii, Chapter 1, Section D.13.d of M21-1MR.  However, it does state that the Veteran "served in armed conflict against insurgent forces in the" RVN.

Given this conflicting evidence, development is needed to conclusively determine whether or not the Veteran engaged in combat.  Requests for authentication of his "Certificate of Combat Service" should be made to the Joint Services Records Research Center (JSRRC) and all other appropriate sources in this regard.  Additionally, the Veteran should be afforded another opportunity to provide more detailed information concerning his engagement in combat given that the information supplied by him thus far formally was found to be insufficient in December 2009.  If any new information combined with the old information is deemed adequate, it should be forwarded to the JSRRC and all other appropriate sources for corroboration of the stressor.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14.f (indicating that VA shall request corroboration when the following specific information regarding a claimed in-service stressor, at a minimum, is known:  the location where it occurred, approximate date within a 2 month period when it occurred, and the Veteran's unit of assignment at that time).

IV.  Medical Examination and Opinion

VA's duty to assist the Veteran in substantiating his claim includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third requirement establishes a low threshold.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

A review of the claims file reveals that to date, VA has neither afforded the Veteran a recent medical examination nor solicited at any time a medical opinion regarding his claim.  The Board finds that the provision of such a medical examination and opinion may be required in this case.

Current diagnoses of PTSD and numerous other psychiatric disorders are of record, as noted above.  Also as noted above, the Veteran's service treatment records document that he was referred for psychiatric evaluation and diagnosed with situational depression.  He has claimed numerous in-service stressors concerning his service in the RVN.  Most appear to be related to his fear of hostile military or terrorist activity there.  Most also appear at first glance to be consistent with the places, types, and circumstances of serving there.  There further is no clear and convincing evidence to indicate that these stressors did not occur.  In an above mentioned letter, VA Dr. L.L. opined based on the Veteran's report of his in-service stressors that his PTSD symptoms result from his traumatic experiences overseas with the military.  His post-service treatment records additionally document that he has had psychiatric problems since his separation.  

Despite the above, several questions critical to adjudicating the Veteran's claim remain unanswered.  These include whether one of his claimed in-service stressors related to fear of hostile military or terrorist activity both is adequate to support his diagnosis of PTSD and is related to his symptoms and whether any of his diagnosed psychiatric disorders other than PTSD is in any manner etiologically linked to his service, to include through a continuity of symptomatology.  As such, a remand is necessary so that a VA or VA-contracted psychiatrist or psychologist can conduct a medical examination and supply opinions on these matters if the Veteran is deemed not to have engaged in combat or, even if he is deemed to have engaged in combat, it is determined that service connection cannot be granted on that basis.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran via letter of the requirements for establishing service connection specifically for PTSD.  This shall include information on what constitutes credible supporting evidence that a claimed in-service stressor occurred under both the old and new 38 C.F.R. § 3.304(f).  

2.  Contact the Veteran and request that he clarify whether he receives SSDI or ever applied for SSDI because of his psychiatric state.  If he responds in the affirmative, attempt to obtain and associate with the claims file complete copies of all SSA determinations and the medical records that served as the basis for these determinations.  All such attempts and all responses received as a result must be documented in the claims file.

3.  Inform the Veteran of the specific information necessary to corroborate a claimed in-service stressor related to combat.  If he supplies new information and it coupled with old information is deemed sufficient, request that the JSRRC and all other appropriate sources corroborate the stressor.  Also request in any event that the JSRRC and all other appropriate sources authenticate the Veteran's "Certificate of Combat Service."  All requests and all responses received as a result must be documented in the claims file.  Thereafter, a specific determination must be made as to whether the Veteran engaged in combat.

4.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by the Veteran during the course of this remand.

5.  If and only if after completion of the above development the Veteran is deemed not to have engaged in combat or he is deemed to have engaged in combat but it is determined that service connection cannot be granted on this basis, arrange for him to undergo an appropriate medical examination by a VA or VA-contracted psychiatrist or psychologist regarding his acquired psychiatric disorder, which includes PTSD.  The claims file, including a copy of this remand, shall be made available to and reviewed by the examiner.  The examiner shall note such review in an examination report.  The examiner then shall obtain from the Veteran a thorough history of his psychiatric symptomatology.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  Next, the examiner shall opine with respect to each of the Veteran's claimed in-service stressors related to fear of hostile military or terrorist activity whether it is at least as likely as not (a 50 percent or greater probability) that the stressor:  (1) is adequate to support his diagnosis of PTSD and (2) is related to his symptoms.  With respect to any psychiatric disorder other than PTSD, the examiner shall opine whether it is at least as likely as not that it is related to service.  Pertinent medical and lay evidence, to include that of continuity of symptomatology, shall be discussed in doing so.  A complete rationale for all opinions expressed shall be provided in the examination report.

6.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


